Citation Nr: 1003043	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-17 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left eye disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1956 to 
May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the 
Veteran's claim for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
eye disability, which the Veteran contends began as a result 
of surgery he underwent to treat a cataract.

In February 2009, the Veteran requested a Board hearing in 
connection with his appeal and specified that he would like 
to appear for a hearing at the RO in Huntington, West 
Virginia, stating that the Huntington RO was closer to his 
home and thus easier for him to reach.  The Cleveland RO 
notified the Veteran in a March 2009 letter that the 
Huntington RO was unable to schedule him for a hearing but 
that he would be scheduled for a hearing at the Cleveland RO 
instead.  The Veteran responded in April 2009, again 
indicating his desire for a hearing in Huntington.  The 
Cleveland RO notified the Veteran via an August 2009 letter 
of the time and place of his scheduled hearing.  See 38 
C.F.R. § 20.704(b) (2007).  He failed to report for the 
hearing at the Cleveland RO, however, and no request for 
postponement was ever received.  Accordingly, the Board will 
process his appeal as though the request for hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran underwent surgery at the Dayton VA Medical 
Center in December 2003 to remove a cataract from his left 
eye.

2.  Before the December 2003 surgery, the Veteran was 
diagnosed with an epiretinal membrane in his left eye, which 
has caused worsening visual acuity in the left eye.

3.  Worsening of visual acuity was not caused by hospital 
care, medical or surgical treatment, or examination by VA.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for a left eye disability have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.361, 17.32 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to arrive at a decision on the claim on appeal has 
been accomplished.  In this respect, through a November 2006 
notice letter, the RO notified the Veteran of the legal 
criteria governing his claim and the evidence that had been 
considered in connection with his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2006 
letter.

The Board notes that although the totality of the required 
notice was not provided until after his claim was initially 
adjudicated, the Veteran's claim was subsequently re-
adjudicated in May 2007 and October 2008 supplemental 
statements of the case, thereby correcting any defect in the 
timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). No further corrective action is 
necessary.

The Board also notes that although notice regarding an award 
of an effective date or rating criteria was not provided 
prior to the initial adjudication of the Veteran's claim, 
such notice was provided in the March 2006 statement of the 
case.  The Board does not now have such issues before it.  
See, e. g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The Board thus finds that "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The medical records pertaining to the Veteran's VA 
care have been obtained and associated with the claims file.  
Additionally, the RO has obtained a VA medical opinion with 
respect to the claim on appeal.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that the August 2008 VA opinion 
obtained in this case is adequate, as it is predicated on 
review of the VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, 
to include records of the Veteran's December 2003 surgery and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Otherwise, neither the Veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of the Veteran's claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



II. Analysis

The Veteran filed his claim for compensation benefits under 
38 U.S.C.A. § 1151 in November 2005.  He claims that the 
vision in his left eye significantly worsened following 
surgery he underwent in December 2003 to remove a cataract 
from the eye. 

With respect to claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 provides in pertinent part that compensation 
shall be awarded for a qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the Veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was (a) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009).  

The Board notes that regulations to implement the current 
version of 38 U.S.C.A. § 1151 were promulgated in August 
2004.  See 38 C.F.R. § 3.361 (2009).  The effective date of 
the change was September 2, 2004.  (See 38 C.F.R. § 3.358 
pertaining to claims for compensation for disability from 
hospitalization, or medical/surgical treatment filed prior to 
October 1, 1997).  A review of 38 C.F.R. § 3.361 reflects 
that, in pertinent part, the regulation is a restatement of 
the criteria of 38 U.S.C.A. § 1151.  In this case, the 
Veteran has been provided the provisions of 38 C.F.R. § 
3.361.  As such, the Board finds that the Veteran has been 
properly notified of the statutory and regulatory provisions 
pertaining to his claim.  

With respect to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the Veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability.  Merely showing that 
a Veteran received care, treatment, or examination and that 
the Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability caused by a Veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability (see 38 C.F.R. § 
3.361(c)); and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider, or (ii) that VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's-or, in appropriate cases, the Veteran's 
representative's-informed consent.  38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of 
a Veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

A review of the Veteran's claims file reflects post-service 
treatment records from the Dayton VA Medical Center (VAMC) 
beginning in 1998 documenting the Veteran's ongoing treatment 
for cataracts and vision problems in his left eye.  The 
records reflect that the Veteran was treated for worsening 
visual acuity in his left eye and was diagnosed with an 
epiretinal membrane of the left eye in June 2002.  He was 
further noted to have loss of vision in his left eye due to a 
cataract, for which he underwent cataract excision in 
December 2003.  Post-operative records from the surgery 
indicate that the Veteran developed a post-operative leak of 
the wound, which resolved within two weeks of the surgery.  
Subsequent post-surgical records reflect that he was 
diagnosed with posterior capsular opacification of the left 
eye following his surgery, for which he underwent laser 
capsulotomy in May 2004.  In March 2006, he was noted to have 
an "unexplained optic atrophy" of the left eye along with 
subjective visual changes, but subsequent treatment records 
do not note any optic atrophy following that visit.  The 
Veteran was again noted to have an epiretinal membrane of the 
left eye at a December 2006 clinic visit, at which time his 
treating ophthalmologist recommended that he undergo surgery 
to address the membrane; however, the Veteran declined such 
surgery.  

The Veteran was provided with a VA examination in June 2007.  
Report of that examination reflects that the Veteran 
complained of poor visual acuity in his left eye following 
his December 2003 surgery.  The examiner reviewed the 
Veteran's claims file and diagnosed the Veteran with 
cellophane maculopathy, or epiretinal membrane, of the left 
eye and opined that it is at least as likely as not that the 
disability was related to his previous cataract surgery.  
However, the examiner did not offer any rationale for this 
opinion.

In August 2008, a VA physician was asked to review the 
Veteran's VA claims file and associated VA medical records 
and provide an opinion as to whether, in performing cataract 
surgery on the Veteran in December 2003 and otherwise 
providing the Veteran with ophthalmologic care, VA exercised 
the degree of care that would be expected of a reasonable 
health care provider, and whether the Veteran's current 
complaints of worsening visual acuity in the left eye are a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, or an event not reasonably foreseeable.  

Following an extensive review of the record, including the 
Veteran's written contentions and the records of the December 
2003 cataract surgery at the Dayton VAMC, the examiner-the 
chief of ophthalmology at the Cincinnati VAMC-concluded that 
the Veteran had been diagnosed with an epiretinal membrane at 
least as early as August 2002, prior to his cataract surgery.  
The examiner noted that the Veteran's cataract surgery in 
December 2003 was uneventful, resulting only in the 
complication of a wound leak that resolved without problem.  
The examiner noted that, although the record confirmed that 
the Veteran had an epiretinal membrane that pre-dated his 
December 2003 surgery that worsened following the cataract 
removal, such a disorder "can get worse with or without 
surgery.  It is not thought to be related to surgery."  The 
examiner found further that the unexplained optic atrophy, 
which was noted in January 2006, was unrelated to the 
Veteran's cataract surgery.  The examiner concluded further 
that any such optic atrophy was not a causative factor in the 
Veteran's worsening visual acuity; instead,  the examiner 
attributed that problem to the Veteran's epiretinal membrane, 
which the examiner opined was not caused by or the result of 
the Veteran's December 2003 cataract surgery.  

Following a review of the evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
a left eye disability.  As noted above, a VA physician has 
opined that VA's treatment of the Veteran's left eye, 
including the December 2003 cataract surgery, was not the 
cause of the Veteran's subsequent worsening visual acuity in 
the left eye.  That opinion is uncontradicted by other 
competent evidence of record.  To that end, the Board 
acknowledges that the June 2007 VA examiner opined that the 
Veteran's epiretinal membrane of the left eye was 
etiologically related to his cataract surgery but notes that 
that examiner did not provide any rationale to support his 
opinion concerning the Veteran's left eye disability.  The 
Board thus finds that the June 2007 examination report is of 
no evidentiary value.  See 38 C.F.R. § 4.2 (2009) (providing 
that where an examination report does not contain sufficient 
detail, it is inadequate for evaluation purposes).  Given the 
inconsistency with the evidence of record, the lack of any 
rationale for the opinion, and in light of the reasoned 
negative opinion offered by the subsequent VA examiner in 
August 2008, which relied on consideration of both the 
Veteran's medical history and current medical understanding 
of the etiology of epiretinal membrane, the Board finds the 
June 2007 VA examiner's statement to be of no probative 
value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (a medical opinion is not entitled to any 
weight if it contains only data and conclusions).  The August 
2008 VA examiner, by contrast, provided a report that set out 
the Veteran's history, and his findings, in detail, and 
contained fully articulated reasons for his conclusions.  For 
these reasons, the Board concludes that the August 2008 VA 
examiner's opinion is of greater weight.

Moreover, there has been no suggestion that VA should have 
taken other measures to treat the Veteran's left eye cataract 
or any other left eye disability, including an epiretinal 
membrane of the left eye.  To the contrary, the Veteran 
himself has chosen not to undergo surgery to treat the 
epiretinal membrane-which has been identified as the source 
of the deterioration of vision in his left eye-despite being 
repeatedly counseled on and offered the surgery by his VA 
treatment providers.  As noted in the August 2008 opinion, 
the epiretinal membrane was not linked to the Veteran's 
December 2003 surgery, noting that current medical thinking 
does not link such a disorder to cataract surgery.  
Accordingly, the Board concludes that the greater weight of 
the evidence is against the claim.  The evidence does not 
show that worsening visual acuity was caused by VA treatment 
or absence thereof.  Because such a causal connection must be 
shown before the question of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault, or whether an event not reasonably foreseeable was the 
proximate cause of additional disability, the Board's 
analysis ends with the conclusion that additional disability 
was not caused by VA.

While the Board does not doubt the sincerity of the Veteran's 
beliefs regarding his claim on appeal, as a lay person 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
such, the Veteran's assertions alone, while considered by the 
Board, cannot provide a basis for a grant of compensation 
under the provisions of 38 U.S.C.A. § 1151.  

Thus, under these circumstances, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left eye disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


